NUMBERS 13-20-00101-CR & 13-20-00102-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                                       Appellant,

                                                   v.

SEBASTIAN TORRES,                                                                          Appellee.


                       On appeal from the 398th District Court
                             of Hidalgo County, Texas.


                                             OPINION

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                  Opinion by Chief Justice Contreras

      Appellee Sebastian Torres was charged by indictment with murder, a first-degree

felony (Count I); tampering with a human corpse, a second-degree felony (Count II); and

tampering with physical evidence, a third-degree felony (Count III). 1 See TEX. PENAL CODE


      1   Counts I and II were originally filed in the 229th District Court of Starr County but were later
ANN. §§ 19.02(b)(1), 37.09(c), (d)(1). The trial court granted appellee’s motion to

suppress a recorded oral statement he made to police on grounds that it did not comply

with § 51.095 of the Texas Family Code. See TEX. FAM. CODE ANN. § 51.095. Appellant,

the State of Texas, argues by three issues that the trial court erred. We affirm.

                                        I.      BACKGROUND

        On August 11, 2017, Starr County Sheriff’s Office deputies arrested appellee, born

in 2001, as part of their investigation into the disappearance of 17-year-old Chayse

Olivarez. According to a form signed by Justice of the Peace Jesus Barrera Jr., appellee

was given statutory Miranda warnings at 8:13 p.m. at the sheriff’s office, but appellee

initially refused to make a statement, and he was taken to the Starr County Juvenile

Center. Later, appellee was brought back to the sheriff’s office, and Barrera once again

administered the statutory Miranda warnings to appellee at 12:23 a.m. the following day.

This time, appellee signed his name next to the following statement on the statutory

warning form: “I acknowledge that I was given the above warning and I understand my

rights as explained to me in the warning. I WAIVE these rights and agree to be interviewed

by law enforcement officers.”

        Both warning forms signed by Barrera contain a check next to the following

statement:      “OPTIONAL         DIRECTIVE:        APPLICABLE          ONLY       TO     RECORDED

STATEMENTS: Pursuant to Section 51.095(f), Family Code, I am requesting that the

officer return you and the recording of your statement to me at the conclusion of the




transferred to 398th District Court of Hidalgo County, trial court cause number CR-1776-10-I. These counts
are addressed in appellate cause number 13-20-00101-CR.
       Count III was filed in trial court cause number CR-1789-19-I; this count is addressed in appellate
cause number 13-20-00102-CR.


                                                    2
process of questioning so that I can determine whether it was given voluntarily.”

        Having obtained a written waiver of appellee’s rights, police proceeded to interview

appellee at the sheriff’s office. Police then took appellee to walk through the suspected

crime scene and continued the interview there. Both parts of the interview were recorded

by Investigator Dario Marquez’s bodycam. According to the State, during the interview,

appellee revealed the location of Olivarez’s dead body, the condition the body would be

found in, and in what container the body would be found. 2 However, after the interview

concluded, Barrera did not meet with appellee or review his recorded statement to

determine whether it was made voluntarily.

        Appellee moved to suppress his recorded statement. At a hearing on November

22, 2019, Barrera testified that he left the sheriff’s office after signing the first warning

form on August 11, 2017, then returned to the sheriff’s office at the request of an assistant

district attorney at around 11:50 p.m. When asked whether appellee agreed to give a

statement to police upon signing the second warning form, Barrera said: “[Appellee]

signed that he would give a statement [sic].” The prosecutor then asked Barrera: “Did you

ask that [appellee] be brought back to you after he had provided that statement?” Barrera

replied: “No, sir.” Barrera explained that he is normally “in the room” or watching a live

video feed when police interrogate a juvenile, but in this case, he “was going to see a

video later.” Barrera stated that he stayed at the sheriff’s office until 4:00 a.m. the next

morning. When asked why he stayed, Barrera testified: “I don’t remember, sir. I’m thinking



        2 Marquez’s interview of appellee was conducted mainly in Spanish, and the State attached an
unverified translated transcript of the interview to its trial court brief in opposition to the motion to suppress.
The State does not direct this Court to any particular point in the video or the 259-page transcript in which
appellee provided the information described above. Nevertheless, appellee does not dispute that his
recorded statement to police included this information.


                                                        3
maybe they asked me to stay behind if they needed something from the magistrate or to,

like, review the video, which it wasn’t prepared until later.” Barrera said he “ran into

[appellee] in the hall” of the sheriff’s office when he left at around 4:00 a.m., and appellee

was handcuffed at the time. However, Barrera testified he never reviewed the video

recording of appellee’s encounter with police, and he never determined that appellee’s

statement to police was voluntary.

       On cross-examination, Barrera acknowledged that he checked the “Optional

Directive” box on both warning forms and that he read its contents aloud to appellee at

the beginning of the recorded interview. Defense counsel asked Barrera “if you invoke

that, then you’re obligated to bring him back, aren’t you?” Barrera replied, “I don’t

remember that, sir.” He conceded that the reason he waited at the sheriff’s office until

4:00 a.m. was “to be called to—to go over it.”

       Marquez testified that he conducted the interview with appellee in two parts, at the

sheriff’s office and then at the alleged crime scene. Two recordings, denoted as State’s

Exhibits 3 and 4, were entered into evidence.

       In both cause numbers, the trial court granted the motion to suppress and later

entered the following findings of fact and conclusions of law:

       Fact 1:              On August 11, 2017 at approximately 8:00 or 8:30 PM,
                            the Defendant, Sebastian Torres, was arrested. Mr.
                            Torres was 16 years old at the time of his arrest.

       Conclusion 1:        Under the law, Sebastian Torres was a juvenile.
                            Sec[tion] 51.02(2), Texas Family Code.

       Fact 2:              Sebastian Torres was brought before a magistrate and
                            was admonished. He refused to give any statements.
                            Then, he was detained in the Starr County juvenile
                            detention facility.

       Fact 3:              Approximately three and a half to four hours later, the

                                              4
                magistrate was called by an officer stating that the
                juvenile wanted to communicate and cooperate. The
                magistrate was called upon to give him the warnings
                for the second time.

Fact 4:         Sebastian Torres was in custody at all times when
                interrogated.

Fact 5:         After the second visit with the magistrate, Sebastian
                Torres was interrogated twice, once in a room and
                once at an alleged crime scene.

Fact 6:         The two interrogations were videotaped. One
                interrogation video was dated August 12, 2017, 12:26
                A.M. The other was dated August 12, 2017, 4:19 A.M.

Fact 7:         In both instances when Sebastian Torres was brought
                before the magistrate, the magistrate used a form to
                make a record of the event.

Fact 8:         In both instances, the magistrate requested in writing
                that law enforcement officers bring Sebastian Torres
                back to him at the conclusion of the process of
                questioning so that he could determine whether
                Sebastian Torres voluntarily participated. This request
                was in accordance with [§] 51.095(f), Texas Family
                Code.

Conclusion 2:   The admissibility of a statement made by a juvenile is
                governed by [§] 51.095, Texas Family Code. [Meadoux
                v. State, 307 S.W.3d 401 (Tex. App.—San Antonio
                2009), aff’d, 325 S.W.3d 189 (Tex. Crim. App. 2010)].

Conclusion 3:   Section 51.095(f), Texas Family Code gives the
                magistrate discretion. But if the magistrate requests
                that the child be returned to him after questioning and
                this is not done, the child’s statement is not admissible.
                Section 51.095(f), Texas Family Code.

Conclusion 4:   In reviewing [§] 51.095(f), Texas Family Code and
                applicable case law, there must be strict compliance
                when conducting a custodial interrogation of a juvenile.
                [In re B.B., 567 S.W.3d 786, 790 (Tex. App.—San
                Antonio 2018, no pet.) (citing Roquemore v. State, 60
                S.W.3d 862, 868 (Tex. Crim. App. 2001); Ray v. State,
                176 S.W.3d 544, 548 (Tex. App.—Houston [1st Dist.]
                2004, pet. ref’d); In re J.M.S., No. 06-04-00008-CV,
                2004 WL 1968644, at *3 (Tex. App.—Texarkana Sept.

                                 5
                           8, 2004, no pet.) (mem. op.); In re J.B.J., 86 S.W.3d
                           810, 815 (Tex. App.—Beaumont 2002, no pet.))].

      Fact 9:              After interrogating Sebastian Torres twice and video
                           recording the interrogations, law enforcement officers
                           did not ever bring him back to the magistrate along with
                           the video recordings, despite the fact that the
                           magistrate had requested in writing that this be done.
                           The magistrate never made a finding that Sebastian
                           Torres participated in the custodial interrogations
                           voluntarily.

      Conclusion: 4 [sic] The magistrate invoked but the law enforcement
                          officers did not comply with the plain language of
                          [§] 51.095(f), Texas Family Code.

                           Since the State did not comply with [§] 51.095(f) of the
                           Texas Family Code when it took the two statements in
                           question from Sebastian Torres, a juvenile, both
                           statements became inadmissible under the statute and
                           at this time will be suppressed for this trial.

These appeals followed. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (permitting the

State to appeal an order granting a motion to suppress evidence in a criminal case).

                                    II.    DISCUSSION

      The State lists the following three issues in its appellate briefs:

      1.     Whether the State of Texas complied with [§] 51.095 of the Texas
             Family Code and properly warned Sebastian Torres of his Miranda
             rights and if Sebastian Torres was properly warned did he knowingly
             and voluntarily waive those rights.

      2.     Whether the follow up procedure of a juvenile’s oral custodial
             recorded statement regarding voluntariness set out in [§] 51.095(f)
             of the Texas Family Code is mandatory or discretionary.

      3.     Whether a juvenile’s statement is admissible notwithstanding any of
             the provisions of [§] 51.09 if the juvenile’s statement contains facts
             and/or circumstances that are found to be true.

We address the issues together.




                                             6
A.     Standard of Review

       We review a trial court’s ruling on a motion to suppress evidence for an abuse of

discretion under a bifurcated standard. Wells v. State, 611 S.W.3d 396, 405 (Tex. Crim.

App. 2020). When the trial court makes express findings of fact in a suppression hearing,

we afford almost total deference to those findings as long as they are supported by the

record. State v. Granville, 423 S.W.3d 399, 404 (Tex. Crim. App. 2014). The same

standard is applied when reviewing the trial judge’s application of law to questions of fact

when resolution of those questions depends on an assessment of credibility and

demeanor. Wells, 611 S.W.3d at 405; Johnson v. State, 414 S.W.3d 184, 192 (Tex. Crim.

App. 2013). On the other hand, mixed questions of law and fact which do not hinge on

assessments of credibility or demeanor are reviewed de novo. Wells, 611 S.W.3d at 405–

06. Pure questions of law, such as statutory interpretation, are also reviewed de novo.

Tha Dang Nguyen v. State, 359 S.W.3d 636, 641 (Tex. Crim. App. 2012). We will sustain

the trial court’s ruling if it is correct under any applicable theory of law. Wells, 611 S.W.3d

at 405–06.

B.     Applicable Law

       Because appellee was a juvenile at the time of his arrest, the Juvenile Justice

Code, codified in Title 3 of the Texas Family Code, governs his substantive rights. See

Comer v. State, 776 S.W.2d 191, 196 (Tex. Crim. App. 1989) (holding that issues

involving the substantive rights of pre-transfer juveniles are governed by the family code).

This includes § 51.09, which provides that a child between the ages of ten and seventeen

may waive any constitutional or statutory right if:

       (1)    the waiver is made by the child and the attorney for the child;

       (2)    the child and the attorney waiving the right are informed of and

                                              7
                understand the right and the possible consequences of waiving it;

        (3)     the waiver is voluntary; and

        (4)     the waiver is made in writing or in court proceedings that are
                recorded.

TEX. FAM. CODE ANN. § 51.09. Section 51.095 further provides, in relevant part, as follows:

        (a)     Notwithstanding Section 51.09, the statement of a child is admissible
                in evidence in any future proceeding concerning the matter about
                which the statement was given if:

        ....

                (2)        the statement is made orally and the child makes a statement
                           of facts or circumstances that are found to be true and tend to
                           establish the child’s guilt, such as the finding of secreted or
                           stolen property, or the instrument with which the child states
                           the offense was committed;

                . . . or

                (5)        subject to Subsection (f), the statement is made orally under
                           a circumstance described by Subsection (d) and the
                           statement is recorded by an electronic recording device,
                           including a device that records images, and:

                           (A)   before making the statement, the child is given the
                                 warning described by Subdivision (1)(A)[ 3] by a
                                 magistrate, the warning is a part of the recording, and
                                 the child knowingly, intelligently, and voluntarily waives
                                 each right stated in the warning;


       3 Section 51.095(a)(1)(A) states that, for a written statement of a child to be admissible, the

statement must show that a magistrate has given the child the following warnings before the statement was
made:
        (i)     the child may remain silent and not make any statement at all and that any
                statement that the child makes may be used in evidence against the child;
        (ii)    the child has the right to have an attorney present to advise the child either prior
                to any questioning or during the questioning;
        (iii)   if the child is unable to employ an attorney, the child has the right to have an
                attorney appointed to counsel with the child before or during any interviews with
                peace officers or attorneys representing the state; and
        (iv)    the child has the right to terminate the interview at any time[.]
TEX. FAM. CODE ANN. § 51.095(a)(1)(A).


                                                      8
                    (B)    the recording device is capable of making an accurate
                           recording, the operator of the device is competent to
                           use the device, the recording is accurate, and the
                           recording has not been altered;

                    (C)    each voice on the recording is identified; and

                    (D)    not later than the 20th day before the date of the
                           proceeding, the attorney representing the child is given
                           a complete and accurate copy of each recording of the
                           child made under this subdivision.

      ....

      (d)    Subsections (a)(1) and (a)(5) apply to the statement of a child made:

             (1)    while the child is in a detention facility or other place of
                    confinement; [or]

             (2)    while the child is in the custody of an officer[.]

      ....

      (f)    A magistrate who provides the warnings required by Subsection
             (a)(5) for a recorded statement may at the time the warnings are
             provided request by speaking on the recording that the officer return
             the child and the recording to the magistrate at the conclusion of the
             process of questioning. The magistrate may then view the
             recording with the child or have the child view the recording to
             enable the magistrate to determine whether the child's
             statements were given voluntarily. The magistrate’s determination
             of voluntariness shall be reduced to writing and signed and dated by
             the magistrate. If a magistrate uses the procedure described by
             this subsection, a child’s statement is not admissible unless the
             magistrate determines that the statement was given voluntarily.

Id. § 51.095 (emphasis added).

C.    Analysis

      The underlying facts relevant to the motion to suppress are largely undisputed. In

particular, there is no dispute that the oral statements of appellee captured on Marquez’s

bodycam video were made while appellee was “in the custody of an officer.” See id.

§ 51.095(d)(2). Further, there is no dispute that the requirements of § 51.095(a)(5) have


                                             9
been satisfied with respect to the video recording, including the requirement that appellee

be administered statutory Miranda-type warnings prior to making the statements and that

the warnings be made part of the recording. See id. § 51.095(a)(5). And it is undisputed

that, although Barrera asked for appellee to be returned to him so that appellee’s oral

statements could be reviewed for voluntariness, appellee was not returned to him, Barrera

never reviewed the statements, and Barrera never made a determination that they were

given voluntarily. See id. § 51.095(f).

       As noted, § 51.095(f) provides that a child’s oral statement is inadmissible “[i]f a

magistrate uses the procedure described by” that subsection but the magistrate does not

“determine that the statement was given voluntarily.” Id. Thus, the sole question

presented in these appeals is: Did Barrera “use[] the procedure described by”

§ 51.095(f)? If so, the trial court properly granted the motion to suppress.

       The parties do not cite any cases examining whether the § 51.095(f) “procedure”

has been “used” in any particular factual scenario, and we find none. In general, when a

statute’s language is clear and unambiguous, we will give effect to its plain meaning

unless that interpretation would lead to absurd consequences that the legislature could

not have intended. Dobbs v. State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014).

Particularly with respect to the juvenile justice provisions in Title 3 of the family code, the

Texas Court of Criminal Appeals has “established a policy of strict compliance.”

Roquemore, 60 S.W.3d at 870.

       According to its plain meaning, § 51.095(f) applies whenever a magistrate

“provides the warnings required by Subsection (a)(5) for a recorded statement” by a child.

TEX. FAM. CODE ANN. § 51.095(f). In such a situation, the magistrate is given discretion to



                                              10
do two things: First, it “may . . . request by speaking on the recording that the officer return

the child and the recording to the magistrate at the conclusion of the process of

questioning.” Id. Second, if the magistrate decides to make such a request, the magistrate

“may then view the recording with the child or have the child view the recording” to

determine whether the statements were given voluntarily. Id.

        Here, it is undisputed that Barrera made the spoken request on the recording, as

contemplated in the first part of § 51.095(f). To make his intentions absolutely clear,

Barrera also twice checked the box on the waiver form indicating that he wished to have

appellee and the recording returned to him so that he could evaluate the voluntariness of

appellee’s statements. 4 Barrera then waited at the sheriff’s office for several hours

overnight so that he could complete this procedure. Barrera did not ultimately “view the

recording with the child or have the child view the recording,” as contemplated in the

second part of the statute, but nothing in the record indicates that Barrera ever withdrew

his decision to invoke the statutory procedure. Under these circumstances, we conclude

that Barrera “use[d] the procedure described in” § 51.095(f); therefore, the fact that he did

not make a determination of voluntariness rendered the subject statements inadmissible.

        The State emphasizes in its second issue that, unlike the part of the statute

pertaining to written statements by a child, the rules for oral statements do not always

require a magistrate to review the statement for voluntariness before the statement will

be admitted. Compare id. § 51.095(a)(1)(B)(ii), (D) (providing that a child’s written

statement is admissible only if the magistrate: (1) “signs a written statement verifying” that


        4  As noted, at the suppression hearing, Barrera initially denied that he asked for appellee to be
brought back to him so that appellee’s statement could be reviewed for voluntariness. However, Barrera
admitted that he checked the “Optional Directive” box, which explicitly contained that request. We therefore
defer to the trial court’s finding that Barrera “invoked” the § 51.095(f) procedure.


                                                    11
“the child understands the nature and contents of the statement and that the child is

signing the same voluntarily”; and (2) “certifies that the magistrate has . . . determined

that the child understands the nature and contents of the statement and has knowingly,

intelligently, and voluntarily waived” the rights set forth in the warnings) with id. § 51.095(f)

(“The magistrate may then view the recording with the child or have the child view the

recording to enable the magistrate to determine whether the child’s statements were

given voluntarily.” (Emphasis added)). It is true that the magistrate does have the initial

discretion to decide whether to follow the procedure set forth in § 51.095(f). However,

once the magistrate decides to follow the procedure, the statute explicitly makes

admissibility conditional on the magistrate’s finding of voluntariness.

        By its third issue, the State contends that, even if Barrera “used the procedure

described” in § 51.095(f), appellee’s statements should still have been admitted pursuant

to subsection (a)(2) of § 51.095. See id. § 51.095(a)(2) (stating that a child’s oral

statement is admissible if it is a “statement of facts or circumstances that are found to be

true and tend to establish the child’s guilt”). 5 We disagree. As noted, the plain language

of § 51.095(f) requires the magistrate to find voluntariness as a precondition to

admissibility whenever the procedure set forth in that subsection is “use[d],” without

regard to whether the statement may be otherwise admissible under some other

subsection. See id. § 51.095(f). In any event, there was no testimony adduced at the

suppression hearing from which the trial court could have determined that appellee’s

recorded statements were “found to be true.” Although Marquez testified that he



        5 Appellee argues that § 51.095(a)(2) “only applies when the oral statement is a statement that is
not the product of custodial interrogation.” We assume but do not decide, for purposes of this opinion, that
§ 51.095(a)(2) may theoretically apply to statements made during a custodial interrogation.


                                                    12
interviewed appellee, he did not testify as to the content of appellee’s statements, nor did

he testify that appellee’s statements were found to be true. The State does not direct us

to any specific evidence from which the trial court could have inferred that the

§ 51.095(a)(2) exception applied. 6

       For the foregoing reasons, we conclude that the trial court did not abuse its

discretion in granting appellee’s motion to suppress. We overrule the State’s issues.

                                        III.    CONCLUSION

       The Texas Legislature enacted the Juvenile Justice Code “to provide for the

protection of the public and public safety” and “to provide a simple judicial procedure

through which . . . the parties are assured a fair hearing and their constitutional and other

legal rights recognized and enforced.” Id. § 51.01(1), (6). To achieve this goal, § 51.095(f)

allows a magistrate to demand the ability to review a juvenile’s statement to determine

whether it was given voluntarily—but if the magistrate does so, the statement is

inadmissible if the magistrate does not affirmatively find that the statement was voluntary.

Although there is nothing in the record of this case indicating appellee’s statement was

not voluntary, we must strictly construe the statute, see Roquemore, 60 S.W.3d at 870,

and we are thereby compelled to conclude that the statement is inadmissible. We note

that this could lead to an unjust result, in that an incriminating statement which is

voluntarily made—and thus passes constitutional muster—may nevertheless be excluded

due only to the magistrate’s invocation of the specific procedure set forth in the statute.

Such a result, while required by the statute’s language, would not advance the purposes




        6 At oral argument, the State’s counsel conceded that there was no testimony at the suppression

hearing explicitly providing that appellee’s statements during his interview were found to be true.


                                                  13
of the statute. See TEX. FAM. CODE ANN. § 51.01(1), (6). We urge the Legislature to amend

the statute to reflect that a statement will be admissible if it is adjudged at any point to be

voluntarily made, regardless of whether the magistrate chose to invoke the procedure set

forth in § 51.095(f).

       The trial court’s judgments are affirmed.

                                                                 DORI CONTRERAS
                                                                 Chief Justice

Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of December, 2021.




                                              14